Colony of Rhode Island etc. Curia Admiralitatis George the Second by the Grace of God of Great Britain France and Ireland King Defender of the Faith etc.
*449To Wm Mumford D: Marshall of said Court Greeting.
Whereas Mathew Stewart óf New London In the County of New London in the Colony of Coneticutt Mer* in Behalf of himself and others Owners of the Sloop Success and Cargo Solomon Lewis Commander lately brought into this Harbour hath represented unto our said Court that the S4 Sloop on her Voyage from Sta Croix intended for New London lost her Mast, Sails, Rigging etc by Storms at Sea, and hath Suffered Damage in the Cargo etc.
We command you to request Captain Simon Pease and Captns Philip Wilkinson both of Newport afores4 merchants, to Inspect immediately into the Value or amount of the said Damages so sustained in the Cargo afores4 Together with her Mast, Tackle Apparel, and Furniture etc. And when you have so done to make report of your Proceedings unto this Court upon Oath as soon as Possible, Witness William Strengthfield Esqr Deputy Judge at Newport this Tenth Day of November A. D. 1747 Per Curiam
Thomas Vernon D regr
Seal
Colony of Rhode Island Ss. To all whom these Presents come or may concern.
We Simon Peas and Philip Wilkinson having by virtue of the within Warrant to us directed reviewed and surveyed the Hull of the within named Sloop Success and her Cargo, did find Said Sloop in a miserable Wrack’d condition with her Mast gone even with her Deck, and her Flying Jibb Boom Lash’d to the Stump of the Mast in the Hold, with a little Topsail for a Sail, and part of her Boom sett in the Cabin Door with part of her Foresail for a Sail, and all her Riggin, Shrouds and Stays and Halliards and Sails besides the aforementioned Entirely gone and we likewise found on board one Anchor, and one Small Cable, and one Swivel Gunn, and upon opening the Hatches did find the Hold in a very bad order Some Casks standing a head, and some Shifted out of their places, some with their Heads out, and others Stove in the Bulges and continuing on board said Sloop to See the Casks Hoisted out of the Hold did find the following Casks of Molasses in the Condition hereafter exprest Viz*
N° 75 10 Inches out N° 68. all out.
63. one head out and all out 23. Jamb® flat all out
Molasses 50. Stove in the Bulg all out 5. all out
Hodgs. 48. one head out all out. 9. Bulg’d in both
Mark4 SS. 53. the Hoops started — \ Inches out sides 16 Inches out
63 all out with a head 83. out head partly out
45 all out with one head out. 13 Inches out
24 The Staves broke 7f Inches out 67. Inches out.
And upon Viewing some Baggs of Cotton which was on board said Sloop, did find said Baggs Damag’d with water and much wett and broke which *450Damage to the said Baggs of Cotton we Reckon to be One Hundred and Fifty Pounds Weight of wool, in wittness whereof we have hereunto sett our hands
Newport Rhode Isd Novr 20th 1747. ^ease. 1 /J:/ Philip Wilkinson
Colony of Rhode Isd etc Court of Vice Admiralty Personally appeared The above Subscribers Viz* Simon Pease and Philip Wilkinson, and made oath before me in open Court, to the truth of the above Report This Twenty first day of November A. D. 1747
Wm Strengthfield
We the Subscribe being Sometime aftr we Survy the Hull of the Sloope Success and her Cargo Déser4 by Mr Stewartt To Valleu the Hull of S4 Sloope as she came in from S* Creuse without Sails and Riggen from Sea Do Valleu S4 Sloope att fiften hundred pounds with her Anchor and small Cable and one Swille Gun
Enter4 as witness our hands
Simon Pease Philip Wilkinson